NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

BENTON B. BELL,                    )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-2894
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed January 23, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pasco County; Susan G. Barthle,
Judge.

Benton B. Bell, pro se.


PER CURIAM.

              Affirmed. See Tisdol v. State, 794 So. 2d 576 (Fla. 2001); Summers v.

State, 684 So. 2d 729 (Fla. 1996); Bell v. State, 184 So. 3d 525 (Fla. 2d DCA 2015)

(table decision).



NORTHCUTT, SLEET, and SALARIO, JJ., Concur.